Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
Claims 1-20 remain pending in this application.

Response to Arguments
Upon further consideration of the prior art of record, Chakraborty does teach the newly added limitation of  “stores configuration information for programming each of the plurality of sensor circuits to collect and provide data concurrently with each of the others of the plurality of sensor circuits, at a programmed rate. Particularly, Chakraborty discloses that the SDL 110 of the sensor management device 102 is configured to store sensor definitions 112-118 and interact with the SAL 120 of the end device 104 based on the stored sensor definitions 112-118 as described herein and that the configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data; The configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data (See e.g. [0023] and [0032]). In addition, Chakraborty discloses that an SDL includes a sensor definition for an analog sensor; The configuration parameters of the analog sensor definition include parameters for Sampling Rate; The analog sensor definition data is provided to the SAL and used by the SAL to perform read commands in a defined manner and at a defined rate to obtain collected sensor data from the associated analog sensors (see e.g. [0103]). Therefore, the combination of Bhatia in view of Chakraborty teaches the limitations as claimed, and the rejection of record is maintained.

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, at lines 11-12  “the system management processor” lacks proper antecedent basis.
   		Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-4, 8, 10 and 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, at line 3, “the data” lacks proper antecedent basis since two separate “data” (see lines 9 and 13 of claim 1) are previously recited, but it is not clear whether it refers to “data” in line 9 or 13 of claim 1. The claim has been interpreted to mean the “data” from line 9 of claim 1.
Claim 3, “the data” in lines 2 and 3 have the same issue.
Claim 8, “the data” in line 3 has the same issue.
Claim 15, “the data” in lines 4 and 5 have the same issue.
Claims 4-10 and 16 mirror the deficiencies of the claims upon which they depend and are also rejected.

 Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (US Patent Application Publication 2014/0195669 A1) in view of Chakraborty et al. (US 2021/0360071 A1, both art already of record).
As to claim 1, Bhatia teaches an apparatus (see Fig.1, 100 and associated text), comprising: 
an external memory (see Fig.1, 123 and associated text, e.g. [0029] - The BMC 120 includes a processor 127, firmware 121 stored in memory 123, and network interface controller 122
a system management processor coupled to the external memory, and configured to be programmed by the external memory (see Fig.1, 127 and associated text, e.g. [0029] - The BMC 120 includes a processor 127, firmware 121 stored in memory 123, and network interface controller 122) and
a plurality of sensor circuits coupled to the system management processor and the external memory (See Fig.1, 146 and associated text e.g. [0040] - The assisting management instance 132 is communicatively connected to the one or more components through the communication interface 136 and the communication bus 137. In one example, the first assisting management instance 132-1 communicates with a first managed device 146-1 of the first managed computer node 140-1 and that is coupled to the first communication bus 137-1. In one embodiment, these components include sensor devices 146 for measuring various operating and performance-related parameters within the managed computer node 140. The sensor devices 146 may be either hardware or software based components configured or programmed to measure or detect one or more of the various operating and performance-related parameters,
 the external memory storing: 
configuration information to collect and provide data to the system management processor (see e.g. [0087] - the data storage 314 of the assisting management instance 132 stores configuration data, computer health data and/or control parameters collected by the sensors 146 of the managed computer node 140 for performing management functions) and 
the management firmware program (e.g. assisting management firmware 132) configured to analyze data received at the system management processor from the plurality of sensor circuits (see e.g. [0040] - The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an "event" is occurring within the managed computer node 140),
the external memory configured to program the system management processor (see e.g. [0032] - The firmware, when executed, can include a master management instance 130 and several assisting management instances, depending on the number of the managed computer nodes).
Bhatia does not specifically teach that the plurality of sensor circuits are configured to be programmed by the external memory, storing configuration information for programming each of the plurality of sensor circuits to collect and provide data concurrently with each of the others of the plurality of sensor circuits at a programmed rate to be analyzed by a management firmware program or the external memory configured to program the plurality of sensor circuits.

In an analogous art of collecting sensor data, however, Chakraborty teaches that a plurality of sensor circuits (e.g. sensors 130-136) are configured to be programmed by external memory (e.g. SDL 110, see Fig.1 and associated text, e.g. [0023] - the SDL 110 is configured to establish a connection with the SAL 120 and send sensor definition data of the sensor definitions 112 to the SAL 120 to enable the SAL 120 to configure, operate, and/or interact with the sensors 130-13), storing configuration information (e.g. sensor definitions) for programming each of a plurality of sensor circuits to collect and provide data concurrently with each of the others of the plurality of sensor circuits at a programmed rate to be analyzed (See e.g. [0023]- The SDL 110 of the sensor management device 102 is configured to store sensor definitions 112-118 and interact with the SAL 120 of the end device 104 based on the stored sensor definitions 112-118 as described herein and [0032]- The configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data; The configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data) by a management firmware program (e.g. application, see [0053] -  the converted sensor data is provided to an application, connected to the sensor management device, for consumption and [0103] - an SDL includes a sensor definition for an analog sensor; The configuration parameters of the analog sensor definition include parameters for Sampling Rate; The analog sensor definition data is provided to the SAL and used by the SAL to perform read commands in a defined manner and at a defined rate to obtain collected sensor data from the associated analog sensors) and an external memory (e.g. SAL 220) configured to program the plurality of sensor circuits (see e.g. [0045] - the SAL 220 configures the sensors via the sensor interfaces 222. In some examples, the SAL 220 uses received configuration parameters to activate or otherwise turn on the sensors, perform setup processes on the sensors, and the like via the sensor interfaces 222).

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 2, Bhatia also teaches wherein the plurality of sensor circuits includes at least a first temperature sensor monitor and at least a first power event monitor, and wherein the management firmware program is configured to independently analyze the data from the first temperature sensor monitor and the first power event monitor (see e.g. [0040] - the assisting management instance 132 monitors operation, performance, and health-related aspects associated with the managed computer node 140, such as the temperature of one or more components of the managed computer node 140, speed of rotational components (e.g., spindle motor, CPU Fan, etc.) within the system, the voltage across or applied to one or more components within the managed computer node 140; The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an "event" is occurring within the managed computer node 140.

As to claim 3, Chakraborty further teaches wherein the management firmware program is configured to analyze the data from the first temperature sensor monitor at a first time interval and to analyze the data from a second temperature sensor monitor at a second time interval (See e.g. [0045] - after the sensors are configured, the sensors collect raw data and provide the raw data to the SAL 220 via the sensor interfaces 222; collecting the data with the sensors further includes the SAL 220 performing commands of the sensor in a defined sequence via the sensor interfaces 222 to repeatedly collect sensor data over a period of time as defined in the sensor image of the sensor on the SAL 220).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 4, Chakraborty further teaches wherein the first time interval is different from the second time interval (see e.g. [0038] - the sensor definition data and/or sensor data of end devices may be provided to the SDL 210 multiple times and in different orders).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 5, Chakraborty further teaches wherein the first time interval is longer than the second time interval (see e.g. [0054] - the raw sensor data is received repeatedly from the SAL such that, after 412, the process 400 may loop back to 408 to receive the next set of raw sensor data. Alternatively, the process 400 may end when raw sensor data is no longer received from the SAL and/or based on receiving any other indicator that the process should end).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 6, Chakraborty further teaches wherein the configuration information for the first temperature sensor monitor is configured to program the first temperature sensor monitor to provide data to the system management processor independently (see e.g. [0032] - the configuration parameters include sensor address data (e.g., an address or addresses by which the sensor is controlled and/or observed), clock frequency data or other timing data (e.g., indicators of a timing pattern at which the sensor operates), warmup time data (e.g., indicators of time taken for the sensor to become ready to collect data and/or other data values associated with the sensor warming up).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 7,  Bhatia teaches providing data to the system management processor in response to a triggering event received from the management firmware program (See e.g. [0040] -  The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an " event" is occurring within the managed computer node 140, but does not specifically teach wherein the configuration information for the first power event monitor is configured to program the first power event monitor.
In an analogous art, Chakraborty teaches the configuration information for the first power event monitor is configured to program the first power event monitor (see e.g. [0029] - the sensors 130-136 may include sensors that collect temperature data, sensors that collect humidity data, sensors that collect carbon dioxide (CO.sub.2) concentration data, or the like and [0032]- the configuration parameters include sensor address data (e.g., an address or addresses by which the sensor is controlled and/or observed), clock frequency data or other timing data (e.g., indicators of a timing pattern at which the sensor operates), warmup time data (e.g., indicators of time taken for the sensor to become ready to collect data and/or other data values associated with the sensor warming up).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 8, Bhatia also teaches wherein the plurality of sensor circuits includes a plurality of temperature sensor monitors and a plurality of power event monitors (see e.g. [0040] - the assisting management instance 132 monitors operation, performance, and health-related aspects associated with the managed computer node 140, such as the temperature of one or more components of the managed computer node 140, speed of rotational components (e.g., spindle motor, CPU Fan, etc.) within the system, the voltage across or applied to one or more components within the managed computer node 140) and wherein management firmware program is configured to determine a response based on the data concurrently received from the plurality of temperature sensor monitors and the plurality of power event monitors (See e.g. [0039] - a CPU fan (not shown in FIG. 1) can be used to cool off the CPU 142 after the CPU 142 reaches a prescribed temperature. Such a determination, i.e., whether the CPU 142 exceeds a prescribed temperature, can be made by the assisting management instance 132. As described above, the assisting management instance 132, through the communication interfaces 136 coupled with the communication buses 137, with the CPU temperature sensor 146 and the CPU fan to provide monitoring functionality over the temperature sensor and control functionality over the CPU fan and [0040] - The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an "event" is occurring within the managed computer node 140).

As to claim 9, Bhatia also teaches wherein the management firmware program is configured to determine that only the first temperature sensor monitor associated with a first processing core is approaching a thermal limit, and to respond by taking an action to reduce the temperature of only the first processing core (see e.g. [0057] -  the master management instance 130 can monitor operation of a CPU 142-2 of the second managed computer node 140-2 by request, from the assisting management instance, information of a CPU temperature sensor (not shown in FIG. 1) of the sensors 146-2 and a CPU fan (not shown in FIG. 1). The requested information can be used to determine whether certain operating or performance related parameters exceed or fall below prescribed threshold ranges of operation. An example of such an event may be the temperature reading of heat dissipated by the CPU 142-2 reaching in excess of 145 degrees Fahrenheit and [0058] - The master management instance 130 may initiate operation of the CPU fan upon determining that the temperature dissipated by the CPU 140 has reached 146 degrees Fahrenheit).

As to claim 11, Bhatia also teaches the apparatus of claim 1, further integrated into a device selected from the group consisting of: a server, a computer [a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter] (See Fig.1 and associated text, e.g. [0029] – The computer management system 100 includes a management device 120, and managed computer nodes 140-1, 140-2, . . . , and 140-N. In certain embodiments, the management device 120 can be a Baseboard Management Controller (BMC), and the computer nodes can be computer boards or blade servers plugged onto a back plane in a chassis. The management device 120 communicatively connected to the managed computer nodes 140-1, 140-2, . . . , and 140-N. The management device 120 may be a general purpose computer system. It should be appreciated that the management device 120 may alternatively be a "special purpose" computer system or a system that incorporates more than one interconnected system, such as a client -server network).
As to claim 12, the limitations of claim 12 are substantially similar to the limitations of claim 1, and therefore, is rejected for the reasons stated above.
As to claim 13, Bhatia teaches a method, comprising: 
programming a system management processor with management firmware configured to analyze data collected from the plurality of sensors (see e.g. [0032] -  The firmware, when executed, can include a master management instance 130 and several assisting management instances, depending on the number of the managed computer nodes and [0040] - the assisting management instance 132 monitors operation, performance, and health-related aspects associated with the managed computer node 140, such as the temperature of one or more components of the managed computer node 140, speed of rotational components (e.g., spindle motor, CPU Fan, etc.) within the system, the voltage across or applied to one or more components within the managed computer node 140, and the available or used capacity of memory devices within the managed computer node 140; these components include sensor devices 146 for measuring various operating and performance-related parameters within the managed computer node 140. The sensor devices 146 may be either hardware or software based components configured or programmed to measure or detect one or more of the various operating and performance-related parameters),
concurrently receiving data from a plurality of sensor circuits at the management processor (see e.g. [0040] - The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an "event" is occurring within the managed computer node 140 and 
determining a response by the management firmware based on analyzing the concurrently-received data (see e.g. [0058] - the master management instance 130 may also control one or more of the managed computer nodes 140-1, 140-2, . . . , and 140-N in the computer management system 100 in response to the occurrence of an event. The master management instance 130 may initiate operation of the CPU fan upon determining that the temperature dissipated by the CPU 140 has reached 146 degrees Fahrenheit).

Bhatia does not specifically teach programming a plurality of sensors to collect and concurrently provide data at a programmed rate.

In an analogous art of collecting sensor data, however, Chakraborty teaches programming a plurality of sensors to collect and concurrently provide data at a programmed rate (See e.g. [0023]- The SDL 110 of the sensor management device 102 is configured to store sensor definitions 112-118 and interact with the SAL 120 of the end device 104 based on the stored sensor definitions 112-118 as described herein and [0032]- The configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data; The configuration parameters 240 of the sensor definition 212 include configuration data that enables the SAL 220 to configure the sensor interface 222 and associated sensor 230 and to prepare the sensor 230 for operation and collection of data) and [0103] - an SDL includes a sensor definition for an analog sensor; The configuration parameters of the analog sensor definition include parameters for Sampling Rate; The analog sensor definition data is provided to the SAL and used by the SAL to perform read commands in a defined manner and at a defined rate to obtain collected sensor data from the associated analog sensors).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 14, the limitations of claim 14 are substantially similar to the limitations of claims 6 and 7, and therefore, is rejected for the reasons stated above.

As to claim 15, Bhatia teaches wherein the plurality of sensors includes a plurality of temperature sensor monitors and a plurality of power event monitors (see e.g.  [0040] - The sensor devices 146 may be either hardware or software based components configured or programmed to measure or detect one or more of the various operating and performance-related parameters; the assisting management instance 132 monitors operation, performance, and health-related aspects associated with the managed computer node 140, such as the temperature of one or more components of the managed computer node 140, speed of rotational components (e.g., spindle motor, CPU Fan, etc.) within the system, the voltage across or applied to one or more components within the managed computer node 140) and wherein determining the response by the management firmware based on analyzing the concurrently-received data comprises analyzing the data received from the temperature sensor monitors and analyzing the data received from the power event monitors (See e.g. [0039] - a CPU fan (not shown in FIG. 1) can be used to cool off the CPU 142 after the CPU 142 reaches a prescribed temperature. Such a determination, i.e., whether the CPU 142 exceeds a prescribed temperature, can be made by the assisting management instance 132. As described above, the assisting management instance 132, through the communication interfaces 136 coupled with the communication buses 137, with the CPU temperature sensor 146 and the CPU fan to provide monitoring functionality over the temperature sensor and control functionality over the CPU fan and [0040] - The assisting management instance 132 may receive this information sensed by the sensors 146 via the communication bus 137 for analysis, and more particularly, for determination as to whether an "event" is occurring within the managed computer node 140), but does not specifically teach analyzing the data received from the temperature sensor monitors at a first time interval and analyzing the data received from the power event monitors at a second time interval.

In an analogous, however, Chakraborty teaches analyze first sensor data at a first time interval and analyze second sensor data at a second time interval (See e.g. [0045] - after the sensors are configured, the sensors collect raw data and provide the raw data to the SAL 220 via the sensor interfaces 222; collecting the data with the sensors further includes the SAL 220 performing commands of the sensor in a defined sequence via the sensor interfaces 222 to repeatedly collect sensor data over a period of time as defined in the sensor image of the sensor on the SAL 220).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia to incorporate/implement the limitations as taught by Chakraborty in order to provide a more efficient method/system of managing sensors on devices.

As to claim 16, the limitations of claim 16 are substantially similar to the limitations of claim 5, and therefore, is rejected for the reasons stated above.
As to claim 17, the limitations of claim 17 are substantially similar to the limitations of claim 9, and therefore, is rejected for the reasons stated above.
As to claim 19, the limitations of claim 19 are substantially similar to the limitations of claim 13, and therefore, is rejected for the reasons stated above.
As to claim 20, the limitations of claim 20 are substantially similar to the limitations of claims 6 and 7 14, and therefore, is rejected for the reasons stated above.

8.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatia in view of Chakraborty, as applied to claims 8 and 13 above, and  further in view of Lehwalder et al. (US Patent Application Publication 2020/0201408 A1).
As to claim 10, Bhatia in view of Chakraborty teaches the limitations of claim 8, but does not specifically teach wherein the management firmware program is configured to determine that a first processing core associated with the first power event monitor is consuming more power than a second processing core associated with a second power event monitor, and to respond by reducing the power consumption of only the first processing core.
In an analogous art of monitoring sensors, however Lehwalder teaches the management firmware program (e.g. power management circuitry) is configured to determine that a first processing core associated with the first power event monitor is consuming more power than a second processing core associated with a second power event monitor, and to respond by reducing the power consumption of only the first processing core (see [0023]- The sensors 145 may sense variations in factors affecting power consumption of the electronic device such as temperature operating frequency, operating voltage, operating current, power consumption, over current, over-discharge, under voltage etc. and Figs:7-8 and associated text, e.g. [0089] - At process element 710 the SoC 410 determines whether or not the critical power warning signal has been received; if at process element 710 a critical power warning signal is in fact received, then the process proceeds to process element 712 where at least one of the SOC power or the processor power is rapidly reduced (within .mu.s) to reduce the likelihood of a crash due to the maximum available input power from the power supply having been exceeded, [0090] - Power levels of one or more CPU cores, memory or any other system component may be actively reduced in response to measurements made by the power monitoring circuitry 142). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bhatia In view of Chakraborty to incorporate/implement the limitations as taught by Lehwalder in order to provide a more efficient method/system of monitoring power events in a system to prevent system crashes for the purpose of optimizing performance. 

As to claim 18, the limitations of claim 18 are substantially similar to the limitations of claim 10, and therefore, is rejected for the reasons stated above.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/
SPE, AU 2192/2194